UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended April 28, 2007 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-9065 ECOLOGY AND ENVIRONMENT, INC. (Exact name of registrant as specified in its charter) New York 16-0971022 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 368 Pleasant View Drive Lancaster, New York 14086-1397 (Address of principal executive offices) (Zip code) (716)684-8060 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Exchange Act Rule 12b-2). (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ At June 1, 2007, 2,436,712 shares of Registrant's Class A Common Stock (par value $.01) and 1,588,457 shares of Class B Common Stock (par value $.01) were outstanding. PART 1 FINANCIAL INFORMATION Item 1. Financial Statements Ecology and Environment, Inc Consolidated Balance Sheet Unaudited April 28, July 31, Assets 2007 2006 Current assets: Cash and cash equivalents $ 12,398,775 $ 13,094,499 Investment securities available for sale 100,610 97,560 Contract receivables, net 37,265,772 38,604,834 Deferred income taxes 3,891,851 5,630,832 Income tax receivable 300,729 - Other current assets 1,773,752 1,041,751 Total current assets 55,731,489 58,469,476 Property, building and equipment, net 7,751,982 7,776,232 Deferred income taxes 1,316,040 1,316,040 Other assets 1,237,284 1,590,636 Total assets $ 66,036,795 $ 69,152,384 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 5,314,379 $ 6,436,260 Accrued payroll costs 4,490,009 6,379,724 Income taxes payable - 1,499,292 Deferred revenue 121,654 161,225 Current portion of long-term debt and capital lease obligations 173,839 403,182 Other accrued liabilities 11,140,357 13,690,742 Total current liabilities 21,240,238 28,570,425 Long-term debt and capital lease obligations 267,982 341,664 Minority interest 3,444,890 2,612,836 Commitments and contingencies (see note #10) - - Shareholders' equity: Preferred stock, par value $.01 per share; authorized - 2,000,000 shares; no shares issued - - Class A common stock, par value $.01 per share; authorized - 6,000,000 shares; issued - 2,534,566 and 2,514,235 shares 25,346 25,346 Class B common stock, par value $.01 per share; authorized - 10,000,000 shares; issued - 1,650,173 and 1,650,173 shares 16,502 16,502 Capital in excess of par value 17,459,346 17,684,373 Retained earnings 24,830,076 23,163,716 Accumulated other comprehensive income (592,148 ) (2,208,830 ) Unearned compensation, net of tax - - Treasury stock - Class A common, 52,304 and 102,204 shares; Class B common, 26,259 and 26,259 shares, at cost (655,437 ) (1,053,648 ) Total shareholders' equity 41,083,685 37,627,459 Total liabilities and shareholders' equity $ 66,036,795 $ 69,152,384 The accompanying notes are an integral part of these financial statements. Ecology and Environment, Inc. Consolidated Statement of Income Unaudited Three months ended Year to Date April 28, April 29, April 28, April 29, 2007 2006 2007 2006 Revenue $ 26,543,981 $ 27,153,721 $ 74,868,827 $ 74,707,610 Cost of professional services and other direct operating expenses 10,735,423 10,582,374 29,450,782 30,962,510 Subcontract costs 3,709,116 5,900,725 11,336,364 13,326,656 Gross profit 12,099,442 10,670,622 34,081,681 30,418,444 Administrative and indirect operating expenses 7,561,020 6,755,064 20,776,018 18,954,593 Marketing and related costs 2,882,876 2,294,086 7,786,926 6,471,080 Depreciation 320,855 270,961 967,236 805,808 Income from operations 1,334,691 1,350,511 4,551,501 4,186,963 Interest expense (36,310 ) (19,980 ) (103,565 ) (80,656 ) Interest income 152,397 37,106 398,642 134,510 Other expense (8,393 ) (19,179 ) (100,930 ) (43,744 ) Net foreign currency exchange gain 18,670 14,659 66,504 26,039 Income from continuing operations before income taxes and minority interest 1,461,055 1,363,117 4,812,152 4,223,112 Total income tax provision 449,339 563,126 1,462,511 1,645,534 Net income from continuing operations before minority interest 1,011,716 799,991 3,349,641 2,577,578 Minority interest (531,989 ) (152,246 ) (1,512,663 ) (490,087 ) Net income from continuing operations 479,727 647,745 1,836,978 2,087,491 Income (loss) from discontinued operations - (54,140 ) 985,797 (165,152 ) Income tax benefit (expense) on loss from discontinued operations - 25,717 (417,243 ) 71,676 Net income $ 479,727 $ 619,322 $ 2,405,532 $ 1,994,015 Net income (loss) per common share: basic Continuing operations $ 0.12 $ 0.16 $ 0.46 $ 0.52 Discontinued operations - (0.01 ) 0.14 (0.02 ) Net income per common share: basic $ 0.12 $ 0.15 $ 0.60 $ 0.50 Net income (loss) per common share: diluted Continuing operations $ 0.12 $ 0.16 $ 0.45 $ 0.52 Discontinued operations - (0.01 ) 0.14 (0.02 ) Net income per common share: diluted $ 0.12 $ 0.15 $ 0.59 $ 0.50 Weighted average common shares outstanding: basic 4,015,025 3,981,680 4,016,224 3,982,212 Weighted average common shares outstanding: diluted 4,061,338 3,993,065 4,060,385 3,987,249 The accompanying notes are an integral part of these financial statements. Ecology and Environment, Inc Consolidated Statement of Cash Flows Unaudited Nine months ended April 28, April 29, 2007 2006 Cash flows from operating activities: Net income $ 2,405,532 $ 1,994,015 Net income (loss) from discontinued operations, net of tax 568,554 (93,476 ) Income from continuing operations 1,836,978 2,087,491 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 967,236 805,808 Share based compensation expense 79,558 76,868 Gain on disposition of property and equipment (1,034 ) (5,570 ) Minority interest 1,453,663 490,087 Provision for contract adjustments 523,436 647,713 (Increase) decrease in: - contracts receivable, net 826,501 (9,394,915 ) - other current assets (714,674 ) 633,192 - deferred income taxes 1,331,517 - - income tax receivable (300,729 ) - other non-current assets 545,352 (1,105,863 ) Increase (decrease) in: - accounts payable (1,121,881 ) 1,224,748 - accrued payroll costs (1,889,715 ) 876,831 - income taxes payable (1,499,292 ) 522,970 - deferred revenue (39,571 ) (231,611 ) - other accrued liabilities (2,266,386 ) 3,093,710 Net cash used in operating activities (269,041 ) (278,541 ) Cash flows provided by (used in) investing activities: Purchase of property, building and equipment (941,952 ) (527,715 ) Proceeds from maturity of investments - 24,750 Payment for the purchase of bond (2,549 ) (2,463 ) Net cash used in investing activities (944,501 ) (505,428 ) Cash flows provided by (used in) financing activities: Dividends paid (739,172 ) (690,423 ) Proceeds from debt 109,694 384,232 Repayment of debt (412,719 ) (292,220 ) Distributions to minority partners (720,325 ) (741,171 ) Net proceeds from the issuance of common stock - 8,700 Purchase of treasury stock (58,733 ) (4,035 ) Net cash used in financing activities (1,821,255 ) (1,334,917 ) Effect of exchange rate changes on cash and cash equivalents 76,512 35,476 Discontinued Operations Net cash used in discontinued operating activities (237,439 ) (114,705 ) Net cash provided by discontinued investing activities 2,500,000 - Net cash provided by (used in) discontinued operations 2,262,561 (114,705 ) Net decrease in cash and cash equivalents (695,724 ) (2,198,115 ) Cash and cash equivalents at beginning of period 13,094,499 7,872,116 Cash and cash equivalents at end of period $ 12,398,775 $ 5,674,001 The accompanying notes are an integral part of these financial statements. Ecology and Environment, Inc Consolidated Statement of Changes in Shareholders' Equity Accumulated Common Stock Capital in Other Class A Class B Excess of Retained Comprehensive Unearned Treasury Stock Comprehensive Shares Amount Shares Amount Par Value Earnings Income Compensation Shares Amount Income Balance at July 31, 2005 2,514,235 $ 25,143 1,669,304 $ 16,693 $ 17,622,172 $ 22,002,059 $ (2,236,051 ) $ (158,993 ) 120,494 $ (987,199 ) $ - Net income - $ - - $ - $ - $ 2,582,587 $ - $ - - $ - 2,582,587 Reclassification due toadoption of FAS 123R - (158,993 ) - - 158,993 - - - Foreign currency translation reserve - 28,122 - - - 28,122 Cash dividends paid ($.35 per share) - (1,420,930 ) - Unrealized investment gain, net - (901 ) - - - (901 ) Conversion of common stock - B to A 19,131 191 (19,131 ) (191 ) - Repurchase of Class A common stock - 2,595 (25,077 ) - Stock options exercised 1,200 12 - - 8,688 - Share-based compensation - 130,277 - Other - 82,229 - - - 5,374 (41,372 ) - Balance at July 31, 2006 2,534,566 $ 25,346 1,650,173 $ 16,502 $ 17,684,373 $ 23,163,716 $ (2,208,830 ) $ - 128,463 $ (1,053,648 ) $ 2,609,808 Net income - $ - - $ - $ - $ 2,405,532 $ - $ - - $ - 2,405,532 Reclassification adjustment for realized foreign currency translation loss in net income - 1,539,869 - - - 1,539,869 Foreign currency translation reserve - 76,512 - - - 76,512 Cash dividends paid ($.18 per share) - (739,172 ) - Unrealized investment gain, net - 301 - - - 301 Repurchase of Class A common stock - 5,799 (58,733 ) - Issuance of stock under stock award plan - (325,985 ) - - - (57,620 ) 472,484 - Share-based compensation - 91,047 - Tax impact of share based compensation - 5,860 - Other - 4,051 - - - 1,921 (15,540 ) - Balance at April 28, 2007 2,534,566 25,346 1,650,173 16,502 17,459,346 24,830,076 (592,148 ) - 78,563 (655,437 ) $ 4,022,214 Ecology and Environment, Inc. Notes to Consolidated Financial Statements Summary of Operations and Basis of Presentation The consolidated financial statements included herein have been prepared by Ecology and Environment, Inc., ("E & E" or the "Company"), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. The financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair statement of such information. All such adjustments are of a normal recurring nature. Although E & E believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including a description of significant accounting policies normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to such rules and regulations. Therefore, these financial statements should be read in conjunction with the financial statements and the notes thereto included in E & E's 2006 Annual Report on Form 10-K filed with the Securities and Exchange Commission. The results of operations for the nine months ended April 28, 2007 are not necessarily indicative of the results for any subsequent period or the entire fiscal year ending July 31, 2007. 1. Summary of Significant Accounting Policies a. Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned and majority owned subsidiaries. Also reflected in the financial statements is the 50% ownership in the Chinese operating joint venture, The Tianjin Green Engineering Company. This joint venture is accounted for under the equity method. All significant intercompany transactions and balances have been eliminated. b. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results may differ from those estimates. c. Revenue Recognition The majority of the Company's revenue is derived from environmental consulting work, with the balance derived from sample analysis (E & E Analytical Services Center, in operation through January 2005) and aquaculture. The consulting revenue is principally derived from the sale of labor hours. The consulting work is performed under a mix of fixed price, cost-type, and time and material contracts. Contracts are required from all customers. Revenue is recognized as follows: Contract Type Work Type Revenue Recognition Policy Fixed Price Consulting Percentage of completion, approximating the ratio of total costs incurred to date to total estimated costs. Cost-type Consulting Costs as incurred. Fixed fee portion is recognized using percentage of completion determined by the percentage of level of effort (LOE) hours incurred to total LOE hours in the respective contracts. Time and Materials Consulting As incurred at contract rates. Unit Price Laboratory/ Aquaculture Upon completion of reports (laboratory) and upon delivery and payment from customers (aquaculture). Change orders can occur when changes in scope are made after project work has begun, and can be initiated by either the Company or its clients. Claims are amounts in excess of the agreed contract price which the Company seeks to recover from a client for customer delays and / or errors or unapproved change orders that are in dispute. Costs related to change orders and claims are recognized as incurred. Revenues are recognized on change orders (including profit) when it is probable that the change order will be approved and the amount can be reasonably estimated. Revenue on claims is not recognized until the claim is approved by the customer. All bid and proposal and other pre-contract costs are expensed as incurred. Out of pocket expenses such as travel, meals, field supplies, and other costs billed direct to contracts are included in both revenues and cost of professional services. d. Translation of Foreign Currencies The financial statements of foreign subsidiaries where the local currency is the functional currency are translated into U.S. dollars using exchange rates in effect at period end for assets and liabilities and average exchange rates during each reporting period for results of operations. Translation adjustments are deferred in accumulated other comprehensive income. The financial statements of foreign subsidiaries located in highly inflationary economies are remeasured as if the functional currency were the U.S. dollar. The remeasurement of local currencies into U.S. dollars creates translation adjustments which are included in net income. There were no highly inflationary economy translation adjustments for fiscal years 2006-2007. e. Income Taxes The Company follows the asset and liability approach to account for income taxes. This approach requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the carrying amounts and the tax bases of assets and liabilities. Although realization is not assured, management believes it is more likely than not that the recorded net deferred tax assets will be realized. Since in some cases management has utilized estimates, the amount of the net deferred tax asset considered realizable could be reduced in the near term. No provision has been made for United States income taxes applicable to undistributed earnings of foreign subsidiaries as it is the intention of the Company to indefinitely reinvest those earnings in the operations of those entities. The estimated effective tax rate for fiscal year 2007 is 30.4%, down from the 39.0% reported for fiscal year 2006. This is due mainly to reduced work overseas. The effective rate differs from the statutory ratedue to income from "pass through" entities allocable to minority partners that will be taxed only to the minority partners as well as foreign and state taxes. f. Earnings Per Share Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that would occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. See Footnote No. 8. g. Impairment of Long-Lived Assets The Company accounts for impairment of long-lived assets in accordance with Statement of Financial Accounting Standards (SFAS) No. 144 "Accounting for the Impairment or Disposal of Long-Lived Assets." SFAS No. 144 required that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the book value of the asset may not be recoverable. The Company assesses recoverability of the carrying value of the asset by estimating the future net cash flows (undiscounted) expected to result from the asset, including eventual disposition. If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset's carrying value and fair value. h. Cash and Cash Equivalents For purposes of the consolidated statement of cash flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents. Cash paid for interest was approximately$104,000 and $81,000 for the first nine months of fiscal year 2007 and 2006, respectively. Cash paid for income taxeswas approximately$1.5 million and $681,000 for the first nine months of fiscal year 2007 and 2006, respectively. Additionally in 2007, the Company loaned its minority partners in Brazil $240,000 to invest in the subsidiary. i. Reclassifications The Company had previously classified second-tier subsidiaries’ minority interest as “other expense” and “other accrued liabilities.” These amounts ($30,275 and $321,842 for three and nine months as of April 29, 2006 on the income statement and $866,987 at July 31, 2006 on the balance sheet) have been reclassified to minority interest.The Company had previously classified certain subsidiary bad debt and amortization expense as “other expense” on the income statement.These amounts ($14,333 and $57,656 for three and nine months as of April 29, 2006 on the income statement) have been reclassified to administrative and indirect operating expenses.In connection with the implementation of SAB 108, the Company reclassified the $24,357 thatwas previouslyrecorded as “other expense.”The cost of operations was reduced in the amount of $83,357 and minority interest expense increased in the amount of $59,000.These amounts are reflected in the year to date totals for the nine months ending April 28, 2007. 2. Contract Receivables, net April 28, 2007 July 31, 2006 United States government - Billed $ 3,073,857 $ 3,040,081 Unbilled 4,579,799 3,454,074 7,653,656 6,494,155 Industrial customers and state and municipal governments - Billed 25,188,663 30,460,655 Unbilled 5,910,903 3,360,808 31,099,566 33,821,463 Less allowance for contract adjustments (1,487,450 ) (1,710,784 ) $ 37,265,772 $ 38,604,834 United States government receivables arise from long-term U.S. government prime contracts and subcontracts. Unbilled receivables result from revenues which have been earned, but are not billed as of period-end. The above unbilled balances are comprised of incurred costs plus fees not yet processed and billed; and differences between year-to-date provisional billings and year-to-date actual contract costs incurred and fees earned of approximately $85,000 at April 28, 2007 and ($683,000) at July 31, 2006.Management anticipates that the April 28, 2007 unbilled receivables will be substantially billed and collected within one year.Included in the balance of receivables for industrial customers and state and municipal customers are receivables due under the contracts in Saudi Arabia and Kuwait of $8.5 million and $12.2 million at April 28, 2007 and July 31, 2006, respectively. These amounts include $2.6 million and $2.8 million respectively for amounts owed to subcontractors. Within the above billed balances are contractual retainages in the amount of approximately $898,000 at April 28, 2007 and $764,000 at July 31, 2006. Management anticipates that the April 28, 2007 retainage balance will be substantially collected within one year. Included in other accrued liabilities is an additional allowance for contract adjustments relating to potential cost disallowances on amounts billed and collected in current and prior years' projects of approximately $3.6 million at April 28, 2007 and $3.4 million at July 31, 2006. Also included in other accrued liabilities is a reclassification of billings in excess of recognized revenues of approximately $2.5 million at April 28, 2007 and $4.0 million at July 31, 2006. An allowance for contract adjustments is recorded for contract disputes and government audits when the amounts are estimatable. 3. Line of Credit The Company maintains an unsecured line of credit available for working capital and letters of credit of $20 million with a bank at 1/2% below the prevailing prime rate. A second line of credit is available at another bank for up to $13.5 million exclusively for letters of credit and is renewed annually. At April 28, 2007 and July 31, 2006, the Company had letters of credit outstanding totaling approximately $1.3 million and $1.5 million, respectively . The Company had no outstanding borrowings for working capital at April 28, 2007 and July 31, 2006. The Company is in compliance with all bank loan covenants at April 28, 2007. 4. Long-Term Debt and Capital Lease Obligations Debt inclusive of capital lease obligations at April 28, 2007 and July 31, 2006 consists of the following: April 28, 2007 July 31, 2006 Various bank loans and advances at interest rates ranging from 5% to 14 ½% $ 226,832 $ 531,070 Capital lease obligations at varying interest rates averaging 12% 214,989 213,776 441,821 744,846 Less:current portion of debt and capital lease obligations (173,839 ) (403,182 ) Long-term debt and capital lease obligations $ 267,982 $ 341,664 The aggregate maturities of long-term debt and capital lease obligations at April 28, 2007 are as follows: April 28, 2007 May 2007 – April 2008 $ 173,839 May 2008 – April 2009 97,040 May 2009 – April 2010 48,329 May 2010 – April 2011 32,064 May 2011 – April 2012 27,557 Thereafter 62,992 $ 441,821 5. Stock Award Plan Effective March 16, 1998, the Company adopted the Ecology and Environment, Inc. 1998 Stock Award Plan (the "1998 Plan"). To supplement the 1998 Plan, the 2003 Stock Award Plan (the "2003 Plan") was approved by the shareholders at the annual meeting held in January 2004 (the 1998 Plan and the 2003 Plan collectively referred to as the "Award Plan"). The 2003 Plan was approved retroactive to October 16, 2003 and will terminate on October 15, 2008. Under the Award Plan key employees (including officers) of the Company or any of its present or future subsidiaries may be designated to received awards of Class A Common stock of the Company as a bonus for services rendered to the Company or its subsidiaries, without payment therefore, based upon the fair market value of the Company stock at the time of the award. The Award Plan authorizes the Company's board of directors to determine for what period of time and under what circumstances awards can be forfeited. The Company issued 57,620 shares valued at $585,995 in October 2006 pursuant to the Award Plan. These awards issued have a three year vesting period.The"pool" of excess tax benefits accumulated in Capital in Excess of Par Value at July 31, 2006 and April 28, 2007 was approximately $82,000 and $88,000, respectively. Total gross compensation expense is recognized over the vesting period. Unrecognized compensation expense was approximately $383,000 and $42,000 at April 28, 2007 and July 31, 2006, respectively. 6. Shareholders' Equity Class A and Class B common stock The relative rights, preferences and limitations of the Company's Class A and Class B common stock can be summarized as follows: Holders of Class A shares are entitled to elect 25% of the Board of Directors so long as the number of outstanding Class A shares is at least 10% of the combined total number of outstanding Class A and Class B common shares. Holders of Class A common shares have one-tenth the voting power of Class B common shares with respect to most other matters. In addition, Class A shares are eligible to receive dividends in excess of (and not less than) those paid to holders of Class B shares. Holders of Class B shares have the option to convert at any time, each share of Class B common stock into one share of Class A common stock. Upon sale or transfer, shares of Class B common stock will automatically convert into an equal number of shares of Class A common stock, except that sales or transfers of Class B common stock to an existing holder of Class B common stock or to an immediate family member will not cause such shares to automatically convert into Class A common stock. 7. Shareholders' Equity - Restrictive Agreement Messrs. Gerhard J. Neumaier, Frank B. Silvestro, Ronald L. Frank and Gerald A. Strobel entered into a Stockholders' Agreement in 1970 which governs the sale of certain shares of common stock owned by them, the former spouse of one of the individuals and some of their children. The agreement provides that prior to accepting a bona fide offer to purchase all or any part of their shares, each party must first allow the other members to the agreement the opportunity to acquire on a pro rata basis, with right of over-allotment, all of such shares covered by the offer on the same terms and conditions proposed by the offer. 8. Earnings Per Share The computation of basic earnings per share reconciled to diluted earnings per share follows: Three Months Ended Nine Months Ended 4/28/07 4/29/06 4/28/07 4/29/06 Income from continuing operations available to common stockholders $ 479,727 $ 647,745 $ 1,836,978 $ 2,087,491 Income (loss) from discontinued operations available to common stockholders (28,423 ) 568,554 (93,476 ) Total income available to common stockholders 479,727 619,322 2,405,532 1,994,015 Weighted-average common shares outstanding (basic) 4,015,025 3,981,680 4,016,224 3,982,212 Basic earnings (loss) per share: Continuing operations $ .12 $ .16 $ .46 $ .52 Discontinued operations (.01 ) .14 (.02 ) Total basic earnings per share $ .12 $ .15 $ .60 $ .50 Incremental shares from assumed conversions of stock options and restricted stock awards 46,313 11,385 44,161 5,037 Adjusted weighted-average common shares outstanding 4,061,338 3,993,065 4,060,385 3,987,249 Diluted earnings (loss) per share: Continuing operations $ .12 $ .16 $ .45 $ .52 Discontinued operations (.01 ) .14 (.02 ) Total diluted earnings per share $ .12 $ .15 $ .59 $ .50 After consideration of all the rights and privileges of the Class A and Class B stockholders discussed in Note 6, in particular the right of the holders of the Class B common stock to elect no less than 75% of the Board of Directors making it highly unlikely that the Company will pay a dividend on Class A common stock in excess of Class B common stock, the Company allocates undistributed earnings between the classes on a one-to-one basis when computing earnings per share. As a result, basic and fully diluted earnings per Class A and Class B share are equal amounts. 9. Segment Reporting Ecology and Environment, Inc. has three reportable segments: consulting services, analytical laboratory services, and aquaculture. The consulting services segment provides broad based environmental services encompassing audits and impact assessments, surveys, air and water quality management, environmental engineering, environmental infrastructure planning, and industrial hygiene and occupational health studies to a world wide base of customers. The analytical laboratory provided analytical testing services to industrial and governmental clients for the analysis of waste, soil and sediment samples. The fish farm located in Jordan produces tilapia fish grown in a controlled environment for markets in the Middle East. The analytical laboratory was closed in fiscal year 2005. The Company evaluates segment performance and allocates resources based on operating profit before interest income/expense and income taxes. The accounting policies of the reportable segments are the same as those described in the summary of significant accounting policies. Intercompany sales from the analytical services segment to the consulting segment were recorded at market selling price, intercompany profits are eliminated. The Company's reportable segments are separate and distinct business units that offer different products. Consulting services are sold on the basis of time charges while analytical services and aquaculture products are sold on the basis of product unit prices. Reportable segments for thenine months ended April 28, 2007 are as follows: Aquaculture Consulting Analytical Continued Discontinued Elimination Total Total consolidated revenue $ 74,739,186 $ $ 129,641 $ $ $ 74,868,827 Depreciation expense $ 967,236 $ 967,236 Segment profit (loss) before income taxes and minority interest $ 4,884,448 $ $ (72,296 ) $ 985,797 $ $ 5,797,949 Segment assets $ 63,810,795 $ 2,100,000 $ 126,000 $ $ $ 66,036,795 Expenditures for long-lived assets $ 941,952 $ 941,952 Geographic Information: Revenue (1) Long-Lived Assets-Gross United States $ 60,305,827 $ 22,909,015 Foreign Countries 14,563,000 2,049,000 (1) Revenue is attributed to countries based on the location of the customers. Reportable segments for thenine months ended April 29, 2006 are as follows: Aquaculture Consulting Analytical Continued Discontinued Elimination Total Total consolidated revenue $ 74,669,170 $ $ 38,440 $ $ $ 74,707,610 Depreciation expense $ 796,316 $ $ 9,492 $ $ $ 805,808 Segment profit (loss) before income taxes and minority interest $ 3,998,203 $ $ (96,933 ) (165,152 ) $ $ 3,736,118 Segment assets $ 60,547,045 $ 2,100,000 $ 217,000 $ 40,000 $ $ 62,904,045 Expenditures for long-lived assets 527,715 $ 527,715 Geographic Information: Revenue (1) Long-Lived Assets-Gross United States $ 62,531,610 $ 21,906,368 Foreign Countries 12,176,000 1,740,000 (1) Revenue is attributed to countries based on the location of the customers.Revenues in foreign countries includes $3.4 million in Kuwait. 10. Commitments and Contingencies From time to time, the Company is named a defendant in legal actions arising out of the normal course of business.The Company is not a party to any pending legal proceeding the resolution of which the management of the Company believes will have a material adverse effect on the Company’s results of operations, financial condition, cash flows, or to any other pending legal proceedings other than ordinary, routine litigation incidental to its business.The Company maintains liability insurance against risks arising out of the normal course of business. On or about October 28, 2005, several Plaintiffs filed an action in District Court in the City and County of Boulder, Colorado, Case No. 05 CV 1008, against three named Defendants, one of which is Walsh Environmental Scientists &
